Citation Nr: 0829092	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, with an additional 6 months of unconfirmed service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  An in-service right foot injury is shown to have been 
acute and transitory, and resolved without continuing 
residuals.

2.  Post-service evidence does not show the onset of right 
foot symptomatology for many years after military discharge.

3.  The evidence does not show that the veteran's current 
right foot disorder is associated with service or any 
incident therein.


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that she is entitled to 
service connection for residuals of a right foot injury.  At 
a March 2008 hearing before the Board, she testified that she 
sustained a right foot injury at Camp Shelby in Hattiesburg, 
Mississippi, when she stepped on a pin-on collar rank that 
had been left on the floor.  

She related that she was treated at Fort Hood, Texas, and has 
continued to have problems with her right foot, manifested by 
a plantar wart and calluses, since that event.  She 
acknowledged that she never sought any further follow-up 
treatment for her right foot after discharge from military 
service until 2003.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reflect that the veteran complained 
of foot  pain and calluses in late 1990 and early 1991.  
Significantly, in her May 1991 Report of Medical History at 
separation, she indicated that she never suffered from foot 
trouble.  Similarly, in her May 1991 Report of Medical 
Examination at separation, it was noted that her feet were 
within normal limits.  This suggests that the complaints of 
foot pain and calluses documented in late 1990 and early 1991 
were acute, transitory, and resolved prior to her separation 
from service in June1991.

Post-service medical records fail to show right foot 
complaints or treatment for several years after military 
discharge.  The veteran did not go to the VA for foot 
treatment until 2003.  

The Board emphasizes the 12-year gap between discharge from 
military service and the first documented post-service 
treatment associated with the right foot, and finds that the 
post-service symptomatology is too remote in time to support 
a finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1991 and the first documented 
post-service treatment in 2004.  

As such, there is no support for the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

In addition to the documented post service treatment records, 
the evidence includes statements and sworn testimony from the 
veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued right foot problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while she stated that her problems began in service, she 
acknowledged that she did not seek any treatment for the 
right foot disorder.  Moreover, the post-service evidence 
does not reflect treatment related to a right foot disorder 
for many years following active service.  She sought 
treatment for right foot symptomatology essentially at the 
same time that she filed the current claim.

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for approximately 14 years 
following active duty discharge and finds her recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through her statements.

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that there 
is no medical evidence attributing the veteran's right foot 
disorder to active military service, despite her contentions 
to the contrary.    

The Board places significant probative value on a October 
2007 VA feet examination undertaken specifically to address 
the issue on appeal.  After reviewing the claims file, 
interviewing the veteran, and conducting a physical 
examination, the examiner diagnosed her with a plantar wart 
on the plantar surface of the forefoot which was tender and 
surrounded by some callus.  The examiner opined that her 
plantar wart was not related to the foot condition that she 
experienced in service because plantar warts are not caused 
by puncture injuries to the foot.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board has weighed the veteran's statements against the VA 
examination and attaches greater probative weight to the 
clinical findings and medical opinion of skilled, unbiased 
professionals than to the veteran's statements.  

The mere contention of the veteran, no matter how well-
meaning, without supporting competent evidence that would 
etiologically relate her current claim with military service 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993). 

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted for residuals of a right foot 
injury.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
outpatient treatment records.  Further, the veteran submitted 
additional medical records and was provided an opportunity to 
set forth her contentions during the hearing before the 
undersigned Veterans Law Judge in March 2008.  Next, a 
specific VA medical opinion pertinent to the issue on appeal 
was obtained in October 2007.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for residuals of a right foot injury is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


